UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 :        19 Civ. 09439 (PKC)
                                                                        :
                           - against -                                  :        ECF Case
                                                                        :
TELEGRAM GROUP INC. and TON ISSUER INC. :
                                                                        :
                                             Defendants.                :
                                                                        :
----------------------------------------------------------------------- x

           NON-PARTY
           MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO SEAL
                     ITS CONFIDENTIAL DOCUMENT

        Non-Party                                                           (identified herein as “Investor F”) 1

respectfully moves for an Order maintaining under seal portions of a certain document the

Securities and Exchange Commission (“SEC”) lodged with the Court by as Exhibit B to the Letter

of Jorge G. Tenreiro (ECF No. 181) (“Tenreiro Letter”) regarding additional evidence in support

of the SEC’s Application for a Preliminary Injunction (ECF No. 98). Exhibit B to the Tenreiro

Letter is an internal Investor F email analyzing Investor F’s participation in the Telegram deal,

including the amount of its potential investment, whether to participate as a validator, how to

handle technical issues like custody of Grams, and how to combine these issues into an overall

investment strategy.        This email contains highly confidential and commercially sensitive

information related to Investor F’s analysis of and participation in the Telegram deal, which




1
  The SEC previously filed a motion requesting an Order to file under seal and in redacted form on ECF materials
reflecting investor names. (ECF No. 28.) This document continues to redact this information, and related identifying
information. We respectfully submit that these redactions should be maintained for the reasons stated in the SEC’s
prior motion. Moreover, we were subsequently identified with the pseudonym “Investor F” in the Declaration of
Ladan F. Stewart (ECF No. 81) (“Stewart Decl.”). This memorandum continues to use that pseudonym for the Court’s
convenience and to avoid confusion.

                                                         1
Investor F produced to the SEC pursuant to the protective order entered in this action (ECF No.

36) (“Protective Order”) in response to a request for documents.         Investor F requests that

information reflecting Investor F’s sensitive business information, as well as all information that

would reveal Investor F’s identity, be redacted from Exhibit B to protect Investor F’s interests.

  I.   FACTUAL BACKGROUND

       Investor F is a venture fund and its business is substantially predicated on its ability to

evaluate opportunities and make corresponding investment decisions. (Declaration of

       (“Investor F Decl.”) ¶ 2.) That evaluation process requires Investor F’s personnel to have

frank and open internal discussions about investment strategy—including by email—which may

touch on the amount of Investor F’s potential investments, the benefits and risks of certain

investments, and how to handle technical issues that may be unique to certain opportunities. (Id.)

Venture funds like Investor F operate in a highly competitive market and these internal discussions

about investment strategy are commercially sensitive. (Id.) The disclosure of these kinds of

strategic discussions could pose competitive harm to Investor F. (Id. ¶ 6.)

       Exhibit B to the Tenreiro Letter is a good example of such a confidential and commercially

sensitive document, the disclosure of which would pose competitive harm to Investor F. This

document reflects a lengthy and substantive internal discussion during November 2018 among

Investor F personnel relating to the Telegram deal. (Id. ¶ 4.) Large sections of the email exchange

reflect the type of strategy discussion outlined above. For example, Exhibit B shows Investor F

personnel analyzing whether Investor F should participate as a validator on the Telegram

network—a novel issue for venture funds in the age of cryptocurrency which presents unique

benefits and risks. (Id.) Likewise, Exhibit B shows Investor F personnel analyzing how to handle

custody of Grams, which cannot be stored in a traditional bank or brokerage account—another



                                                 2
novel issue for venture funds in the age of cryptocurrency. (Id.) Finally, Exhibit B shows Investor

F personnel analyzing how these challenges affect its decision to invest in the Telegram deal,

including how to invest, how much to invest, and when to invest. (Id.) This email discussion was

kept confidential because Investor F personnel recognized that its expertise on these issues and the

strategy it chose to follow constitute valuable business secrets. (Id. ¶¶ 5, 6.) Thus, in response to

the SEC’s request for documents in October 2019, Investor F produced a confidential copy of

Exhibit B to the SEC pursuant to the Protective Order. (Id. ¶ 5.) Exhibit B was produced to the

SEC with stamps that read “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” and

“FOIA CONFIDENTIAL TREATMENT REQUEST.” If this information were disclosed to its

competitors, Investor F would face competitive harm, because those competitors would come to

know the details of Investor F’s investment and how it evaluated said investment. (Id. ¶ 6.)

       On February 10, 2020, the SEC lodged a copy of this email with the Court as Exhibit B to

the Tenreiro Letter. (ECF No. 181.) Consistent with the Protective Order, the SEC did not file

any portion of Exhibit B on the public docket.

 II.   ARGUMENT

           A. It is Appropriate to Seal Confidential and Proprietary Information Where
              Disclosure Would Cause a Party or Non-Party Competitive Harm

       Courts are empowered to seal judicial documents where the sealing is “narrowly tailored”

 to the interests in question and “essential to preserve higher values.” In re Digital Music

 Antitrust Litig., 321 F.R.D. 64, 82 n. 1 (S.D.N.Y. 2017); see also Fed. R. Civ. P. 26(c) (upon a

 showing of “good cause,” courts may “issue an order to protect a party or person from

 annoyance, embarrassment, oppression, or undue burden or expense”). Although there is a

 general presumption of public access to judicial documents, sealing is appropriate where there

 are “countervailing factors” which may include “the privacy interests of those resisting


                                                 3
disclosure, such as trade secrets and sources of business information that might harm a litigant’s

competitive standing.” Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 154

(S.D.N.Y. 2015) (quoting Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir.

2006)) (sealing information related to “trading strategies, objectives and transactions”); see also

Royal Park Investments SA/NV v. Deutsche Bank Nat’l Tr. Co., No. 14-CV-4394 (AJN), 2018

WL 1750595, at *21 (S.D.N.Y. Apr. 11, 2018) (granting request to seal private financial

materials that would harm the business interests of non-parties).

      Courts have repeatedly granted confidential treatment to sensitive business information

where disclosure would cause the producing party competitive harm. See, e.g., In re Digital

Music Antitrust Litig., 321 F.R.D. at 82 n. 1 (sealing confidential information relating to

“competitive pricing” and “strategy”); Royal Park Investments, 2017 WL 1331288, at *11

(granting request to seal information including “the terms of private securities transactions

involving non-parties”).

      For each of the reasons outlined above, Exhibit B to the Tenreiro Letter contains

commercially sensitive business information: the information contained in it is valuable, and

would be valuable to Investor F’s competitors. (Investor F Decl. ¶ 6.) If that information were

known, Investor F would likely suffer competitive harm. (Id.) In particular, disclosure would

reveal how Investor F thinks about participation as a validator on a cryptocurrency network,

and how Investor F thinks about custody of cryptocurrencies—both novel issues for venture

funds. (Id. ¶ 4.) Likewise, disclosure would reveal how the above considerations impact

Investor F’s ultimate investment decisions in the nascent cryptocurrency space, including how

to invest, how much to invest, and when to invest. (Id.)




                                                 4
       Therefore, portions of Exhibit B should remain under seal (and redactions should be

allowed) to protect Investor F from harm to its “competitive standing” and from “annoyance,

embarrassment, oppression, or undue burden or expense.” Digital Music, 321 F.R.D. at n. 1;

Fed. R. Civ. P. 26(c). Investor F respectfully requests that the SEC (working in conjunction with

Investor F) be allowed to redact both the commercially sensitive information contained therein,

as well as any identifying information from Exhibit B, including Investor F’s name, the names

of its employees, and other references throughout the document that would enable Investor F’s

competition to discern its true identity—consistent with the proposed redactions attached to the

concurrently filed Investor F Declaration.

III.   CONCLUSION

       For the foregoing reasons, Investor F respectfully requests that the Court enter the attached,

proposed Sealing Order for good cause shown.



Dated: New York, New York
       February 18, 2020



                                                Respectfully submitted,

                                                /s/ Philip M. Bowman
                                                Philip M. Bowman
                                                COOLEY LLP
                                                55 Hudson Yards
                                                New York, NY 10001-2157
                                                (212) 479-6000


                                                Attorneys for Non-Party Investor F




                                                 5
